Per Curiam:
In passing on the correctness of this decree the tenth item in the will should not be considered alone. Under the preceding items the conclusion reached by the learned court would be clearly right. The effect of those items was to be changed on the happening of the contingency named in the tenth. Inasmuch, however, as that contingency did not happen, the estate previously given remained unchanged, and the decree is correct.
Decree affirmed and appeal dismissed, at the costs of the appellants.